DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's amendment filed on June 4, 2021 has been received. Claims 1-20 are currently pending, of which claim 14 is withdrawn.
Claims 1-13 and 15-20 are presented for examination below.
Response to Arguments
In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
“wherein the slot is disposed on the base and between: (i) the first fastening section and the first side edge or (ii) the second fastening section and the second side edge” (claim 4)
“wherein the base portion comprises a slot for receiving one of the first and second side straps and disposed between either: (i) the first fastening section and the first side edge or (ii) the second fastening section and the second side edge” (claim 10)

Applicant argues on page 12 of the Remarks that it is unnecessary to show the location of the slot on the claimed location because it is not necessary “for the understanding of the subject matter sought to be patented.” The Examiner respectfully disagrees. The drawings clearly show the slot disposed beyond the first and second side edges towards the center of the back of the brassiere, and it is therefore confusing why Applicant is claiming them to be disposed between the first fastening section and the first side edge, or between the second fastening section and the second side edge, when they are not actually disposed in the claimed locations. Due to the discrepancy between the drawings and the claims, one of ordinary skill in the art would not readily understand where Applicant intends for the slot to actually be located. Furthermore, it is unclear why Applicant believes that the particulars of the slot are not necessary for understanding the claimed invention, since the slot as claimed is instrumental in allowing the straps to be fastened in the manner claimed, and arbitrarily rearranging the location of the slot affects the ability of the strap(s) to be received through the slot.
Applicant also argues that “the specification explains that the slot 110 can be disposed on base portion 300, first strap portion 400, or second strap portion 500.” The Examiner notes that while the specification does teach that the slot can be disposed on the base portion, such a teaching was never disputed in the Non-Final Rejection. As previously discussed in both the Non-Final Rejection and above, the drawings fail to clearly show the particular claimed location of the slot on the base portion, even in conjunction with the specification’s teaching that the slot can be disposed on the base portion.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McCall (US Patent No. 5,908,346) in view of Swendseid (US PG Pub 2011/0177757), further in view of Jacob, geb. Schultze (herein Jacob)(US Patent No. 1,961,0498).
Regarding claim 1, McCall discloses a sports bra (1, which is usable for sports purposes, see note below) comprising:
a cup portion (10, 11) configured to receive and conform to breasts of a user (see Figs. 1-7 and column 3, lines 28-49);
a base portion (3) disposed along a bottom edge of the cup portion and configured to extend along a torso of the user to support the cup portion (see Figs. 1-7; column 4, lines 9-19; and column 5, lines 16-24), the base portion comprising an outer surface (facing away from the wearer) and an inner surface (facing the wearer’s torso);
a first strap portion (5 + left 28) disposed along a first side edge (left 14) of the base portion (see at least Fig. 1), the first strap portion comprising a first side strap (distal portion of 5, see annotated Fig. 1) configured to be removably fastened to the outer surface of the base portion 
a second strap portion (4 + right 28) disposed along a second side edge (right 14) of the base portion (see at least Fig. 1), the second strap portion comprising a second side strap (distal portion of 4, see annotated Fig. 1) configured to be removably fastened to the inner surface of the base portion (via mating fasteners 24, 27) to adjust tension of the sports bra (see Figs. 1-7 and column 3, lines 31-63);
wherein the first and second side straps are configured to flex between an open position (see Fig. 1) and a wrapped position (see Figs. 2-7),
wherein when the first and second side straps are set in the wrapped position, the base portion, the first strap portion, and the second strap portion collectively form an encircled band configured to wrap around the torso of the user (see Figs. 2-7).

    PNG
    media_image1.png
    478
    772
    media_image1.png
    Greyscale

Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
McCall further discloses wherein the base portion may be made of any suitable material (see column 4, lines 55-62) but fails to specify an elastic material such that the base portion is configured to stretch along the torso of the user.
However, Swendseid teaches a sports bra (100) having a cup potion (108) and a base portion (110) disposed along a bottom edge of the cup portion (see Figs. 1A-1B and paragraph 0027), the base portion made of a stretchable material such that the base portion is configured to stretch along the torso of the wearer (see paragraphs 0027 and 0040), so as to allow the base portion to expand during use and provide a snug fit for the wearer (see paragraph 0040).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s base portion to be made of a stretchable material, as doing so would allow the base portion to expand during use and provide a snug fit for the wearer.
McCall also fails to disclose wherein the bra further includes a slot disposed on the sports bra and configured to receive one of the first and second side straps, such that the second side strap is configured to be removably fastened to the outer surface of the base portion, and wherein when the first and second straps are set in the wrapped position, one of the first and second side 
However, Jacob teaches a brassiere (see Figs. 1-3) having a cup portion (see annotated Fig. 1), a base portion (see annotated Fig. 1) disposed along a bottom edge of the cup portion, a first side strap (left a, b), a second side strap (right a, b), and a slot (c) configured to receive one of the first and second side straps (see Figs. 1-3 and page 1, lines 31-65), such that the second side strap is configured to be removably fastened to an outer surface of the base portion (see Fig. 3, second side strap distal portion b extends through slot c and is fastened to the outer surface of the base portion), wherein when the first and second side straps are set in a wrapped position (see Fig. 3), one of the first and second side straps is received through the slot such that first and second strap portions are configured to overlap each other along a back of the user (see Figs. 1-3 and page 1, lines 27-67), and when the first and second side straps are set in the open position (see Fig. 1), neither one of the first and second strap portions is received through the slot (see Fig. 1 and page 1, lines 27-67). It is noted that providing the slot would allow the second side strap to be easily passed through the fabric of the brassiere and fastened to the corresponding adjacent attachment point on the base portion (see page 1, lines 30-66). Furthermore, providing the slot would allow the second strap to be attached to the outer surface of the base portion instead of the inner surface, to allow the user to more easily fasten and unfasten the strap from the outside of the garment.

    PNG
    media_image2.png
    524
    858
    media_image2.png
    Greyscale

Therefore, based on Jacob’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s bra to include a slot disposed on the sports bra and configured to receive the second side strap, such that the second side strap extends through the slot and is configured to be removably fastened to the outer surface of the base portion, and wherein when the first and second straps are set in the wrapped position, one of the first and second side straps is received through the slot such that first and second strap portions are configured to overlap each other along a back of the user, and when the first and second side straps are set in the open position, neither one of the first and second strap portions is received through the slot; as doing so would allow the second side strap to be easily passed through the fabric of the brassiere and fastened to the corresponding adjacent attachment point on the base portion, and would allow the user to more easily fasten and unfasten the strap from the outside (as opposed to the inside) of the garment.

Regarding claim 2, the modified bra of McCall (i.e., McCall in view of Swendseid and Jacob) is further disclosed wherein the base portion (3 of McCall) comprises a first fastening section (27 of McCall) disposed on the outer surface of the base portion (see Fig. 1 of McCall and rejection of claim 1 above; as modified, the first fastening section 27 of McCall would be placed on the outer surface instead of the inner surface of the base portion so as to receive the corresponding fastener 24 on the distal end of the second side strap) and a second fastening section (26 of McCall) disposed on the outer surface of the base portion (see at least Fig. 1 of McCall) and spatially separated from the first fastening section (see at least Fig. 1), and wherein the first strap portion (5 + left 28 of McCall) comprises a first fastening member (25 of McCall) disposed on the first side strap and configured to be removably fastened to the second fastening section of the base portion (see Figs. 1-7 and column 3, lines 31-63 of McCall), and the second strap portion (4 + right 28 of McCall) comprises a second fastening member (24 of McCall) disposed on the second side strap and configured to be removably fastened to the first fastening section of the base (see Figs. 1-7 and column 3, lines 31-63 of McCall).

Regarding claim 3, McCall, Swendseid, and Jacob together teach the limitations of claim 2, as discussed above. McCall fails to further disclose wherein the first and second fastening members (24, 25) are hook-and-loop fasteners. Instead, McCall appears to teach hook and eye fasteners (see Figs. 1-7).
However, Swendseid further teaches wherein the bra includes first and second side straps (112, 114) which are removably attached to the outer surface of the base section (110) via respective hook and loop fasteners (135, 136; see Figs. 1A-1B), so as to provide an additional 
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s first and second fastening members to be hook-and-loop fasteners instead of hook-and-eye fasteners, as doing so would provide an additional degree of adjustability for the individual wearer, depending on where the side straps are fastened along the length of the hook and loop fasteners.
Furthermore, such a modification would be nothing more than a simple substitution of one known garment fastener type for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Regarding claim 5, the modified bra of McCall (i.e., McCall in view of Swendseid and Jacob) is further disclosed wherein the first strap portion (5 + left 28 of McCall) comprises a first shoulder strap (left 28 of McCall), and the second strap portion (4 + right 28 of McCall) comprises a second shoulder strap (right 28, see at least Fig. 1 of McCall); wherein the first and second shoulder straps are configured to hang over shoulders of the user and be coupled to the cup portion (10, 11 of McCall) to adjust tension of the sports bra (see Figs. 1-7 and column 3, line 64 -  column 4, line 4).
McCall fails to disclose wherein the shoulder straps are removably coupled to the cup portion.
However, Swendseid further teaches wherein the bra (100) includes first and second shoulder straps (102, 104) which are removably coupled (via connectors 124, 125) to the cup 
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s first and second shoulder straps to be removably coupled to the cup portion; as doing so would allow the bra to be freely and properly positioned for the individual’s body shape in the vertical direction.

Regarding claim 8, the modified bra of McCall (i.e., McCall in view of Swendseid and Jacob) is further disclosed wherein the first strap portion (5 + left 28 of McCall) comprises a first back panel (proximal portion of 5 of McCall) extending from the first side edge (left 14 of McCall) of the base portion (3 of McCall), and the first side strap (distal portion of 5 of McCall) and the first shoulder strap (left 28 of McCall) merge at the first back panel (see annotated Fig. 1);
wherein the second strap portion (4 + right 28 of McCall) comprises a second back panel (proximal portion of 4 of McCall) extending from the second side edge (right 14 of McCall) of the base portion, and the second side strap and the second shoulder strap (right 28 of McCall) merge at the second back panel (see annotated Fig. 1 of McCall).

    PNG
    media_image1.png
    478
    772
    media_image1.png
    Greyscale


Regarding claim 9, McCall discloses a sports garment (1, which is usable for sports purposes, see note below) comprising:
a cup portion (10, 11) configured to receive and conform to breasts of a user (see Figs. 1-7 and column 3, lines 28-49);
a base portion (3) disposed along a bottom edge of the cup portion and configured to extend along a torso of the user to support the cup portion (see Figs. 1-7; column 4, lines 9-19; and column 5, lines 16-24), the base portion comprising an outer surface (facing away from the wearer) and an inner surface (facing the wearer’s torso), a first fastening section (27) disposed adjacent the inner surface of the base portion (see Fig. 1), and a second fastening section (26) disposed adjacent the outer surface of the base portion and spatially separated from the first fastening section (see at least Fig. 1),

a second strap portion (4 + right 28) disposed along a second side edge (right 14) of the base portion (see at least Fig. 1), the second strap portion comprising a second shoulder strap (right 28), a second side strap (distal portion of 4, see annotated Fig. 1), a second fastening member (24) disposed on the second side strap and configured to be removably fastened to the first fastening section to adjust tension of the sports garment (see Figs. 1-7 and column 3, lines 31-63);
wherein the first and second side straps are configured to flex between an open position (see Fig. 1) and a wrapped position (see Figs. 2-7),
wherein when the first and second side straps are set in the wrapped position, the first fastening member is fastened to the second fastening section of the base portion, and the second fastening member is fastened to the first fastening section of the base portion (see Figs. 1-7 and column 3, lines 31-63), such that the base portion, the first strap portion, and the second strap portion collectively form an encircled band configured to wrap around the torso of the user (see Figs. 2-7),
wherein when the first and second side straps are set in the open position, the fist fastening member is unfastened from the second fastening section of the base portion, and the second fastening member is unfastened from the first fastening section of the base portion (see at least Fig. 1).
Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
McCall further discloses wherein the base portion may be made of any suitable material (see column 4, lines 55-62) but fails to specify an elastic material such that the base portion is configured to stretch along the torso of the user.
However, Swendseid teaches a sports bra (100) having a cup potion (108) and a base portion (110) disposed along a bottom edge of the cup portion (see Figs. 1A-1B and paragraph 0027), the base portion made of a stretchable material such that the base portion is configured to stretch along the torso of the wearer (see paragraphs 0027 and 0040), so as to allow the base portion to expand during use and provide a snug fit for the wearer (see paragraph 0040).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s base portion to be made of a stretchable material, as doing so would allow the base portion to expand during use and provide a snug fit for the wearer.
McCall also fails to disclose wherein the first and second fastening sections are disposed on the base portion. Instead, McCall depicts wherein the first and second fastening sections are disposed adjacent the side edges of the base portion (see at least Fig. 1).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s first and second fastening sections to be disposed on the base portion instead of just adjacent the base portion, as it has been held that rearranging parts of an invention involves only routine skill in the art, and such a location would provide substantially the same fastening function, while providing a fastener location that is easier for a wearer of the sports garment to access. See MPEP 2144.04 (VI)(C).
McCall further fails to disclose wherein the first fastening section is disposed on the outer surface of the base portion. Instead, McCall discloses wherein the first fastening section (27) is disposed on the inner surface of the garment (see at least Fig. 1).
However, Jacob teaches a brassiere (see Figs. 1-3) having a cup portion (see annotated Fig. 1), a base portion (see annotated Fig. 1) disposed along a bottom edge of the cup portion, a first side strap (left a, b), a second side strap (right a, b), and a slot (c) configured to receive the second side strap (see Figs. 1-3 and page 1, lines 31-65), such that the second side strap is configured to extend through the slot and be removably fastened to a first fastening section (button or stud shown in Figs. 1 and 3) on an outer surface of the base portion (see Figs. 1-3 and page 1, lines 27-67). It is noted that providing the slot would allow the second side strap to be easily passed through the fabric of the brassiere and fastened to the corresponding adjacent attachment point on the base portion (see page 1, lines 30-66). Furthermore, providing the slot would allow the second strap to be attached to the outer surface of the base portion instead of the 
Therefore, based on Jacob’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s bra to include a slot disposed on the sports bra and configured to receive the second side strap, and wherein the first fastening section is disposed on an outer surface of the base portion, such that the second side strap extends through the slot and is configured to be removably fastened to the outer surface of the base portion; as doing so would allow the second side strap to be easily passed through the fabric of the brassiere and fastened to the corresponding adjacent attachment point on the base portion, and would allow the user to more easily fasten and unfasten the strap from the outside (as opposed to the inside) of the garment.

Regarding claim 17, McCall, Swendseid, and Jacob together teach the limitations of claim 9, as discussed above. McCall fails to further disclose wherein the first and second fastening members (24, 25) are hook-and-loop fasteners. Instead, McCall appears to teach hook and eye fasteners (see Figs. 1-7).
However, Swendseid further teaches wherein the bra includes first and second side straps (112, 114) which are removably attached to the outer surface of the base section (110) via respective hook and loop fasteners (135, 136; see Figs. 1A-1B), so as to provide an additional degree of adjustability for the individual wearer, depending on where the side straps are fastened along the length of the hook and loop fasteners (see paragraph 0030).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified 
Furthermore, such a modification would be nothing more than a simple substitution of one known garment fastener type for another. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06.

Claims 6, 7, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over McCall, Swendseid, and Jacob, as applied to claims 5 and 9 above, in view of Barnard (US PG Pub 2011/0117818).
Regarding claim 6, McCall, Swendseid, and Jacob together teach the limitations of claim 5, as discussed above, but fail to further teach wherein the cup portion, the base portion, the first strap portion, and the second strap portion each comprise a frontal seamless layer comprised of an elastic material.
However, Barnard teaches a wrap-around sports bra (100) having a cup portion (cup portion of 106), a base portion extending under the cup portion (bottom portion of 106), a first strap portion (left side strap 114 and left shoulder strap 110), and a second strap portion (right side strap 114 and right shoulder strap 110) each comprising a frontal seamless layer comprised of an elastic material (see Fig. 1 and paragraphs 0019-0022), so as to enhance the comfort, support, breathability, and/or adjustability of the bra (see paragraphs 0019 and 0022).
Therefore, based on Barnard’s teachings, it would have been obvious to one having ordinary skill in the art to have modified McCall’s bra such that the cup portion, the base portion, 

Regarding claim 7, McCall, Swendseid, Jacob, and Barnard together teach the limitations of claim 6, as discussed above. McCall fails to further disclose wherein the cup portion comprises a first interior layer comprised of a mesh material and a second interior layer comprised of a rigid material.
However, Swendseid further teaches wherein the cup portion (108) includes an elastic frontal layer (151), a first interior layer (material of cups 153, 154), and a second interior layer (bridge 169) comprised of a rigid material (see paragraph 0035, Swendseid discloses wherein bridge 169 “is rigid to such an extent that it does not allow the cups to move laterally relatively to each other,” and is therefore rigid inasmuch as claimed), so as to enhance the shape and support of the cup portion (see paragraphs 0032-0036).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s cup portion to further include a first interior layer and a second interior layer, wherein the second layer is comprised of a rigid material; as doing so would enhance the shape and support of the cup portion.
Swendseid fails to teach in the same embodiment wherein the first interior layer is made of a mesh material. However, Swendseid further teaches wherein the front panel may include a fabric cup assembly made of a wicking or mesh fabric (see paragraph 0042). It is noted that mesh is known in the art to provide enhanced breathability and ventilation.
See MPEP 2144.07.

Regarding claim 11, McCall, Swendseid, and Jacob together teach the limitations of claim 9, as discussed above, but fail to further teach wherein the cup portion, the base portion, the first strap portion, and the second strap portion each comprise a seamless frontal layer comprised of an elastic material.
However, Barnard teaches a wrap-around sports bra (100) having a cup portion (cup portion of 106), a base portion extending under the cup portion (bottom portion of 106), a first strap portion (left side strap 114 and left shoulder strap 110), and a second strap portion (right side strap 114 and right shoulder strap 110) each comprising a seamless frontal layer comprised of an elastic material (see Fig. 1 and paragraphs 0019-0022), so as to enhance the comfort, support, breathability, and/or adjustability of the bra (see paragraphs 0019 and 0022).
Therefore, based on Barnard’s teachings, it would have been obvious to one having ordinary skill in the art to have modified McCall’s bra such that the cup portion, the base portion, the first strap portion, and the second strap portion each comprise a seamless frontal layer comprised of an elastic material; as doing so would enhance the comfort, support, breathability, and/or adjustability of the bra.

Regarding claim 12, the modified garment of McCall (i.e., McCall in view of Swendseid, Jacob, and Barnard) is further disclosed wherein the first strap portion (5 + left 28 of McCall) comprises a first back panel (proximal portion of 5 of McCall) extending from the first side edge (left 14 of McCall) of the base portion (3 of McCall), and the first side strap (distal portion of 5 of McCall) and the first shoulder strap (left 28 of McCall) merge at the first back panel (see annotated Fig. 1);
wherein the second strap portion (4 + right 28 of McCall) comprises a second back panel (proximal portion of 4 of McCall) extending from the second side edge (right 14 of McCall) of the base portion, and the second side strap and the second shoulder strap (right 28 of McCall) merge at the second back panel (see annotated Fig. 1 of McCall).

Regarding claim 13, the modified garment of McCall (i.e., McCall in view of Swendseid, Jacob, and Barnard) is further disclosed wherein the front layers of the cup portion (cup portion of 106 of Barnard), the base portion (bottom portion of 106 of Barnard), the first strap portion (left side strap 114 and left shoulder strap 110 of Barnard), and the second strap portion (right side strap 114 and right shoulder strap 110 of Barnard) extend contiguously with each other (see at least Fig. 1 of Barnard).

Regarding claim 15, McCall, Swendseid, Jacob, and Barnard together teach the limitations of claim 11, as discussed above. McCall fails to further disclose wherein the cup portion comprises a first interior layer comprised of a mesh material and a second interior layer comprised of a rigid material.

Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s cup portion to further include a first interior layer and a second interior layer, wherein the second layer is comprised of a rigid material; as doing so would enhance the shape and support of the cup portion.
Swendseid fails to teach in the same embodiment wherein the first interior layer is made of a mesh material. However, Swendseid further teaches wherein the front panel may include a fabric cup assembly made of a wicking or mesh fabric (see paragraph 0042). It is noted that mesh is known in the art to provide enhanced breathability and ventilation.
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made Swendseid’s inner cups out of a mesh material, as Swendseid already contemplates the use of an inner mesh fabric cup assembly in at least one alternate embodiment, and doing so would provide enhanced breathability and ventilation. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See MPEP 2144.07.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over McCall, Swendseid, Jacob, and Barnard, as applied to claim 15 above, in view of Schlatmann (US PG Pub 2009/0233522).
Regarding claim 16, McCall, Swendseid, Jacob, and Barnard together teach the limitations of claim 15, as discussed above. McCall further discloses wherein the cup portion (10, 11) includes a first cup portion (10), a second cup section (11), and a center section (9) disposed between the first and second cup sections (see at least Figs. 1, 2, and 6), but fails to further disclose wherein the cup portion also includes a first side section disposed between the first cup section and a first arm edge of the cup portion, and a second side section disposed between the second cup section and a second arm edge of the cup portion.
However, Schlatmann teaches a sports garment (1, see Figs. 1A-3E and at least paragraphs 0002 and 0005) comprising a cup portion (3, 4, 5, 6) including a first cup portion (3), a second cup portion (4), a center section (9) disposed between the first and second cup portions (see at least Fig. 1A), a first side section (5) disposed between the first cup section and a first arm edge of the cup portion (right lateral edge adjacent wearer’s right armpit; see Figs. 1A-3E), and a second side section (6) disposed between the second cup section and a second arm edge of the cup portion (left lateral edge adjacent wearer’s left armpit; see Figs. 1A-3E), so as to allow the side sections to provide enhanced support to the breasts and prevent deformation of the cups during use, for enhanced comfort (see paragraphs 0005-0007). 
Therefore, based on Schlatmann’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s cup section to further include a first side section disposed between the first cup section 
As modified, McCall’s first interior layer (153, 154 of Swendseid) would disposed along the first and second cup sections of the cup portion (see Fig. 4 of Swendseid in conjunction with Fig. 1 of Schlatmann), and the second interior layer (166, 167, 169 of Swendseid) would be disposed along the first and second side sections (5, 6 of Schlatmann) and the center section (9 of Schlatmann) of the cup portion (see Fig. 4 of Swendseid in conjunction with Fig. 1 of Schlatmann).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over McCall, in view of Swendseid, further in view of Jacob, further in view of Barnard.
Regarding claim 18, McCall discloses a sports garment (1, which is usable for sports purposes, see note below) comprising:
a cup portion (10, 11) configured to receive and conform to breasts of a user (see Figs. 1-7 and column 3, lines 28-49);
a base portion (3) disposed along a bottom edge of the cup portion and configured to extend along a torso of the user to support the cup portion (see Figs. 1-7; column 4, lines 9-19; and column 5, lines 16-24), the base portion comprising an outer surface (facing away from the wearer) and an inner surface (facing the wearer’s torso);
a first strap portion (5 + left 28) disposed along a first side edge (left 14) of the base portion (see at least Fig. 1), the first strap portion comprising a first shoulder strap (left 28) and a 
a second strap portion (4 + right 28) disposed along a second side edge (right 14) of the base portion (see at least Fig. 1), the second strap portion comprising a second shoulder strap (right 28) and a second side strap (distal portion of 4, see annotated Fig. 1) configured to be removably fastened to the inner surface of the garment (via fasteners 24, 27, note that fastener 27 is disposed on the inside of the garment, see Fig. 1) to adjust tension of the sports garment (see Figs. 1-7 and column 3, lines 31-63);
wherein the first and second shoulder straps are configured to hang over shoulders of the user and be coupled to the cup portion (10, 11 of McCall) to adjust tension of the sports bra (see Figs. 1-7 and column 3, line 64 -  column 4, line 4),
wherein the first and second side straps are configured to flex between an open position (see Fig. 1) and a wrapped position (see Figs. 2-7),
wherein when the first and second side straps are set in the wrapped position, at least the first side strap is fastened to the outer surface of the garment (see Figs. 1-7 and column 3, lines 31-63), such that the base portion, the first strap portion, and the second strap portion collectively form an encircled band configured to wrap around the torso of the user (see Figs. 2-7), and
wherein when the first and second side straps are set in the open position, the first fastening member is unfastened from the second fastening section of the base portion, and the second fastening member is unfastened from the first fastening section of the base portion (see at least Fig. 1).
Ex parte Masham, 2 USPQ2d 1647 (1987). See MPEP 2114 (II).
McCall further discloses wherein the base portion may be made of any suitable material (see column 4, lines 55-62) but fails to specify an elastic material such that the base portion is configured to stretch along the torso of the user.
However, Swendseid teaches a sports bra (100) having a cup potion (108) and a base portion (110) disposed along a bottom edge of the cup portion (see Figs. 1A-1B and paragraph 0027), the base portion made of a stretchable material such that the base portion is configured to stretch along the torso of the wearer (see paragraphs 0027 and 0040), so as to allow the base portion to expand during use and provide a snug fit for the wearer (see paragraph 0040).
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s base portion to be made of a stretchable material, as doing so would allow the base portion to expand during use and provide a snug fit for the wearer.
McCall also fails to disclose wherein the shoulder straps are removably coupled to the cup portion.
However, Swendseid further teaches wherein the bra (100) includes first and second shoulder straps (102, 104) which are removably coupled (via connectors 124, 125) to the cup 
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s first and second shoulder straps to be removably coupled to the cup portion; as doing so would allow the bra to be freely and properly positioned for the individual’s body shape in the vertical direction.
McCall also fails to disclose wherein the first and second side straps are fastened directly to the base portion itself. Instead, McCall depicts wherein the first and second side straps are attached to respective first and second fastening sections (26, 27) disposed directly adjacent to the side edges of the base portion (see at least Fig. 1).
However, McCall discloses at least one alternate embodiment (see Fig. 10) including first and second fastening sections that are disposed on, and not adjacent the base portion (3, see Fig. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s first and second fastening sections to be disposed on the base portion instead of just adjacent the base portion, as it has been held that rearranging parts of an invention involves only routine skill in the art, and such a location would provide substantially the same fastening function, while providing a fastener location that is easier for a wearer of the sports garment to access. See MPEP 2144.04 (VI)(C).
As modified, McCall’s first and second side straps would be fastened directly to the base portion itself.
outer surface of the base portion. Instead, McCall discloses wherein the second sides trap is fastened to the inner surface of the garment (see Figs. 1-7).
However, Jacob teaches a brassiere (see Figs. 1-3) having a cup portion (see annotated Fig. 1), a base portion (see annotated Fig. 1) disposed along a bottom edge of the cup portion, a first side strap (left a, b), a second side strap (right a, b), and a slot (c) configured to receive the second side strap (see Figs. 1-3 and page 1, lines 31-65), such that the second side strap is configured to extend through the slot and be removably fastened to the outer surface of the base portion (see Figs. 1-3 and page 1, lines 27-67). It is noted that providing the slot would allow the second side strap to be easily passed through the fabric of the brassiere and fastened to the corresponding adjacent attachment point on the base portion (see page 1, lines 30-66). Furthermore, providing the slot would allow the second strap to be attached to the outer surface of the base portion instead of the inner surface, to allow the user to more easily fasten and unfasten the strap from the outside of the garment.
Therefore, based on Jacob’s teachings, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified McCall’s bra to include a slot disposed on the sports bra and configured to receive the second side strap, such that the second side strap extends through the slot and is configured to be removably fastened to the outer surface of the base portion; as doing so would allow the second side strap to be easily passed through the fabric of the brassiere and fastened to the corresponding adjacent attachment point on the base portion, and would allow the user to more easily fasten and unfasten the strap from the outside (as opposed to the inside) of the garment.

However, Barnard teaches a wrap-around sports bra (100) having a cup portion (cup portion of 106), a base portion extending under the cup portion (bottom portion of 106), a first strap portion (left side strap 114 and left shoulder strap 110), and a second strap portion (right side strap 114 and right shoulder strap 110) each comprising a seamless frontal layer comprised of an elastic material (see Fig. 1 and paragraphs 0019-0022), so as to enhance the comfort, support, breathability, and/or adjustability of the bra (see paragraphs 0019 and 0022).
Therefore, based on Barnard’s teachings, it would have been obvious to one having ordinary skill in the art to have modified McCall’s bra such that the cup portion, the base portion, the first strap portion, and the second strap portion each comprise a seamless frontal layer comprised of an elastic material; as doing so would enhance the comfort, support, breathability, and/or adjustability of the bra.

Regarding claim 19, McCall, Swendseid, Jacob, and Barnard together teach the limitations of claim 18, as discussed above. McCall fails to further disclose wherein the cup portion includes an interior layer comprised of a rigid material.
However, Swendseid further teaches wherein the cup portion (108) includes both an elastic frontal layer (151) and at least one interior layer (bridge 169) comprised of a rigid layer (see paragraph 0035, Swendseid discloses wherein bridge 169 “is rigid to such an extent that it does not allow the cups to move laterally relatively to each other,” and is therefore rigid 
Therefore, based on Swendseid’s teachings, it would have been obvious to one having ordinary skill in the art to have modified McCall’s cup portion to further include an interior layer comprised of a rigid material; as doing so would enhance the shape and support of the cup portion.

Regarding claim 20, the modified garment of McCall (i.e., McCall in view of Swendseid, Jacob, and Barnard) is further disclosed to comprise a slot (c of Jacob) disposed on the sports garment and configured to receive one of the first and second side straps (right and left side straps a+b of Jacob), wherein when the first and second side straps are set in the wrapped position, one of the first and second side straps is received through the slot (see Fig. 3 and page 1, lines 30-68 of Jacob).


Examiner’s Note
Claims 4 and 10 are currently free of prior art rejections, but should not be construed as reciting allowable subject matter. It is noted that substantive amendments to the claims may result in prior-art-based rejections in future Office Actions, and claims 4 and 10 recite features that are not shown in the drawings, as discussed in the drawing objections above.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581.  The examiner can normally be reached on Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JOCELYN BRAVO/Primary Examiner, Art Unit 3732